                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 TRAVIS LYNN SHUMWAY, an individual                    ORDER PROPOSING APPOINTMENT
 residing in the state of Utah; CHAD L.                     OF SPECIAL MASTER
 SHUMWAY, an individual residing in the state
 of Utah; MOUNTAIN WEST MEDICAL
 SUPPLY, L.L.C., a Utah limited liability
 company; UNITED ENERGY WORKERS                             Case No.: 4:19-cv-00058-DN-PK
 HEALTHCARE, CORP., an Ohio corporation;
 FOUR CORNERS HEALTH CARE CORP., a
 Utah corporation; and FOUR CORNERS                         District Judge David Nuffer
 HEALTHCARE INC., a Wyoming corporation;

                Plaintiffs,
 v.

 JAMES LINN WRIGHT, an individual;
 AUDRA WRIGHT, an individual; GARY D.
 SLAVENS, an individual; JANE AND JOHN
 DOES 1-10; and DOE BUSINESS ENTITIES
 1-10;
              Defendants.

       The specialized nature of the issues which may be presented by the seizure of electronic

data in this case, and the need to prevent delay, suggest that appointment of a special master be

made at the start of the hearing set September 3, 2019.

       A proposed order appointing special master, which would be entered at the time of entry

of a seizure order, is attached, together with the CV for Phil Favro, the proposed special master,

whose fees are $295 per hour, with expenses charged in addition.
Any objection to the appointment must be filed by Plaintiffs before August 28, 2019, and by any

other party by September 2, 2019.

       Plaintiffs must serve this order and all attachments with the seizure order, summons and

complaint.

   SIGNED this 22nd day of August, 2019.

                                                                  BY THE COURT:



                                                                  David Nuffer
                                                                  United States District Judge




                            Order Granting Ex Parte Motion for Leave to File Case Under Seal
                                 Travis Lynn Shumway, et al v. James Linn Wright, et al
                                                        Page 2
